            ..
  1    _   .F
           -·
      Case: 4:19-cr-00740-RWS Doc. #: 40 Filed: 11/14/19 Page: 1 of 3 PageID #: 71

                                                                                          f~ILt:IOJ

                                                                                      NOV 14 2019
                               UNITED STATES DISTRICT COURT                           U.S. DISTR'CT COURT
                               EASTERN DISTRICT OF MISSOURI                         EASTERN DISTRICT OF MO
                                                                                          ST. LOUIS
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
                        Plaintiff,                    )
                                                      )       No. SI- 4:19CR0740 (RWS)
vs.                                                   )
                                                      )
MALIK ROSS and                                        )
SHAMEKIA JACKSON,                                     )
                                                      )
                        Defendants.                   )



                                     SUPERSEDING INDICTMENT

                                           COUNT ONE

       The Grand Jury charges that:

       On or about August 13, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                          MALIK ROSS,

the defendant herein, being an agent of and connected in any capacity with Midwest Regional

Bank, whose deposits are federally insured, with intent to injure and defraud Midwest Regional

Bank, did willfully misapply, embezzle and purloin more than $1,000.00 of the moneys and

funds of Midwest Bank entrusted to the custody and care of the defendant.

       In violation of Title 18, United States Code, Section 656.
   Case:.. 4:19-cr-00740-RWS Doc. #: 40 Filed: 11/14/19 Page: 2 of 3 PageID #: 72




                                         COUNT TWO

     The Grand Jury further charges that:

     From on or about August 12, 2019, and continuing thereafter until on or about August 13,

2019, in the City of St. Louis, within the Eastern District of Missouri, and elsewhere,

                                      MALIK ROSS and
                                    SHAMEKIA JACKSON;

the defendants herein, did knowingly and willfully combine, conspire and agree with each other

to commit an offense against the United States, or arty agency thereof, in any manner or for any

purpose; that is, with the intent to injure and defraud Midwest Regional Bank, whose deposits

are federally insured, an agent and a person connected in any capacity with Midwest Regional

Bank did willfully misapply, embezzle and purloin more than $1,000.00 of the moneys and funds

of Midwest Bank, which were entrusted to the custody and care of that agent and person.

                                          OVERT ACTS
                                                                                      1

     In furtherance of the conspiracy and to effect the objects of the conspiracy, the following

overt acts:' among others, were committed in the Eastern District of Missouri and elsewhere:

     1.        On or about August 13, 2019, while employed with Garda World Logistics, Inc.,

MALIK ROSS drove an armored vehicle on South Broadway in the City of St. Louis, Missouri,

where he stopped the armored vehicle in the street, opened the vehicle door and placed a black

bag containing $50,000 in the street.

     2,        SHAMEKIA JACKSON, driving another vehicle on South Broadway, stopped

her vehicle at the black bag, opened her vehicle door and retrieved the black bag containing

$50,000.
   Case: 4:19-cr-00740-RWS Doc. #: 40 Filed: 11/14/19 Page: 3 of 3 PageID #: 73



     3.        MALIK ROSS and SHAMEKIA JACKSON thereafter distributed between them

the $50,000 contained within tlie black bag.

     In violation of Title 1,8, United States Code, Section 371.



                                                             A TRUE BILL




                                                             FOREPERSON

JEFFREY B. JENSEN
United States Attorney



ALLISON H. BEHRENS, #38482MO
Assistant United States Attorney
